PER CURIAM.
We affirm the final judgment of foreclosure. Based on the contract found by the trial court there was legal consideration to support the note and mortgage. See Bayshore Royal Co. v. Doran Jason Co. of Tampa, Inc., 480 So.2d 651, 656 (Fla. 2d DCA 1985). On the cross-appeal, we reverse that portion of the September 28, 1999 Amended Final Judgment of Foreclosure withholding issuance of the writ of possession until the third-party action is resolved. The purchaser at a foreclosure sale is entitled to possession of the premises from the time title vests in the purchaser. See Martorano v. Spicola, 110 Fla. 55, 59, 148 So. 585, 586 (1933); 37 Fla. Jur.2d, Mortgages and Deeds of Trusts § 314 (1996). While cross-appellant did not pursue a theory of reformation at trial, those factors that the court could have taken into consideration in ruling on a reformation are proper for the court to consider in any action for a deficiency judgment.
Affirmed in part; reversed in part, and remanded.
FARMER, GROSS and TAYLOR, JJ., concur.